                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    CRESS CARNEY,

                             Plaintiff,

                        v.

    SUPERINTENDENT LAPINSKAS,                Case No. 3:19-cv-00317-SLG-MMS
    et al.,

                             Defendants.


                ORDER RE FINAL REPORT AND RECOMMENDATION

         Before the Court at Docket 16 is defendants former Superintendent William

Lapinskas, Sergeant Matt Stanley, Sergeant Justin Ennis, and Criminal Justice

Technician Alexandra Gilmore’s Motion to Dismiss. No response was filed to the

motion. The motion was referred to the Honorable Magistrate Judge Matthew

McCrary Scoble.              At Docket 19, Judge Scoble issued his Report and

Recommendation, in which he recommended that the motion be granted. No

objections to the Report and Recommendation were filed.

         The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report



1
    28 U.S.C. § 636(b)(1).



        Case 3:19-cv-00317-SLG-MMS Document 20 Filed 08/25/21 Page 1 of 2
or specified proposed findings or recommendations to which objection is made.”2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The magistrate judge recommended that the Court grant the Motion to

Dismiss. The Court has reviewed the Report and Recommendation and agrees

with its analysis. Accordingly, the Court adopts the Report and Recommendation,

and IT IS ORDERED that the Motion to Dismiss is GRANTED. The Clerk of Court

is directed to enter a final judgment accordingly.

          DATED this 25th day of August, 2021 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




2
    Id.
3
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cv-00317, Carney v. Lapinskas
Order re Final Report and Recommendation
Page 2 of 2
          Case 3:19-cv-00317-SLG-MMS Document 20 Filed 08/25/21 Page 2 of 2
